[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                                                     U.S. COURT OF APPEALS
                            _______________            ELEVENTH CIRCUIT
                                                          November 10, 2005
                              No. 05-13415              THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                           _______________
                 D.C. Docket No. 0400050-CV-OC-10GRJ

KENNETH BELL,

                                                    Plaintiff-Appellant,

                                  versus

GEORGIA-PACIFIC CORPORATION,

                                                    Defendant-Appellee.

                            ______________

               Appeal from the United States District Court
                    for the Middle District of Florida
                            ______________

                          (November 10, 2005)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:
        This is an appeal from the district court’s grant of summary judgment on

appellant Kenneth Bell’s claims brought under Florida’s Whistleblower Act,

§448.102(3), Fla. Stat., and Workers’ Compensation Law, § 440.205, Fla. Stat.

        This court reviews de novo a district court’s grant of summary judgment,

applying the same legal standards employed by the district court. Turlington v.

Atlanta Gas Light Co., 135 F.3d 1428, 1432 (11th Cir. 1998). Summary judgment

is appropriate where “there is no genuine issue as to any material fact.” Fed. R.

Civ. P. 56(c). A factual dispute is genuine only if “the evidence is such that a

reasonable jury could return a verdict for the non-moving party.” United States v.

Four Parcels of Real Property, 941 F.2d 1428, 1437 (11th Cir. 1991).

        After reviewing the record and reading the parties’ briefs, we conclude that

the district court properly granted summary judgment to Georgia Pacific on both

of Bell’s claims. Accordingly, we affirm the district court’s grant of summary

judgment for the reasons set forth in its well-reasoned order filed on May 17,

2005.

        AFFIRMED.




                                          2